DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 06/21/2021. Claims 1-20 have been examined and are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The table below outlines the status of each claim of the instant application. As can be seen from the table below, claims 1-20 of the instant application are anticipated by claims 1-5, 7-8, 11-14, 16, and 19 of US Patent 11,079,936.
Status
Instant Application
US Patent 11,079,936
Anticipation
1. (Original) A memory device comprising: 
a first memory portion for translating a first command into a logic command to perform an arithmetic operation; and 
an interface for receiving a second command from a host to configure the memory device to operate in a processor in memory (PIM) mode, 
wherein the memory device operating in the PIM mode and receiving the first command comprising at least one of a “read” command, an “activate” command, a “precharge” command, or a “refresh” command computes data by performing a memory access operation as the logic command comprising at least one of an “add” command, a “multiply” command, a “divide” command, a “compare” command, a “shift” command, an “and” command, an “or’ command, or an “xor” command.
1. A 3D-stacked (3DS) memory device comprising: 
a base die comprising a plurality of switches configured to direct data flow, and a plurality of arithmetic logic units (ALUs) configured to compute data; 
a plurality of memory dies stacked on the base die; and 
an interface configured to transfer signals to control the base die, and comprising: a control bus configured to transmit commands from a host to the base die, the commands comprising a mode register set command (MRS command) to configure the 3DS memory device to operate in a processor in memory (PIM) mode to compute the data by interpreting traditional commands comprising one or more DRAM access commands comprising a “read” command, an “activate” command, a “precharge” command, or a “refresh” command to perform a memory access operation as respective logic commands comprising one or more of an “add” command, a “multiply” command, a “divide” command, a “compare” command, a “shift” command, an “and” command, an “or” command, or an “xor” command; and a data bus configured to transmit data between the host and the base die, wherein the base die is configured to: receive, from the host, a traditional command of the traditional commands; and translate the traditional command into a respective one of the logic commands to perform an arithmetic operation on the data via the ALUs.
Anticipation
2. (Original) The memory device of claim 1, wherein the first memory portion further comprises a program memory controlled by the host to configure a switch of the first memory portion, or to control an operation of an arithmetic logic unit (ALU) of the first memory portion.
2. The device of claim 1, wherein the base die further comprises a program memory, the program memory being configured to be controlled by an external host through the interface, to configure the switches, and to control operations of the ALUs.
Anticipation
3. (Original) The memory device of claim 2, wherein the interface comprises: 
a request link for receiving a request packet from the host; and 
a response link for transmitting a response packet from the first memory portion to the host.
3. The device of claim 2, wherein the interface comprises: a request link configured to transmit a request packet from the host to the base die; and a response link configured to transmit a response packet from the base die to the host.
Anticipation
4. (Original) The memory device of claim 3, wherein the request packet comprises an instruction to instruct the switch or the ALU to compute the data.
4. The device of claim 3, wherein the request packet comprises the configuration instructions and/or commands to instruct the switches and the ALUs to compute the data.
Anticipation
5. (Original) The memory device of claim 4, wherein the request packet comprises a reserved bit to be utilized to communicate the instruction to the first memory portion.
5. The device of claim 4, wherein the request packet comprises reserved bits to be utilized to transmit the configuration instructions and/or the commands to the base die.
Anticipation
6. (Original) The memory device of claim 1, wherein the memory device comprises 3D-stacked (3DS) memory comprising a hybrid memory cube (HMC) or a high bandwidth memory (HBM).
Claim 1.
Anticipation
7. (Original) The memory device of claim 1, wherein the first memory portion is for performing the first command for the memory access operation in a normal mode.
7. The device of claim 1, wherein the base die is configured to perform the traditional command for the memory access operation, when operating in a normal mode.
Anticipation
8. (Original) The memory device of claim 7, wherein the first command comprises a DRAM command.
8. The device of claim 7, wherein the traditional command comprises a DRAM command.
Anticipation
9. (Original) A method of operating a memory device comprising a first memory portion, and an interface, the method comprising:
receiving a second command from a host to configure the memory device to operate in a processor in memory (PIM) mode;
receiving a first command comprising at least one of a “read” command, an “activate” command, a “precharge” command, or a “refresh” command; and
computing data by performing a memory access operation as a logic command comprising at least one of an “add” command, a “multiply” command, a “divide” command, a “compare” command, a “shift” command, an “and” command, an “or” command, or an “xor” command.
11. A method of operating a 3D-stacked (3DS) memory device comprising a base die comprising a plurality of switches and a plurality of arithmetic logic units (ALUs), a plurality of memory dies stacked on the base die, and an interface configured to control the base die and comprising a control bus configured to transmit commands from a host to the base die, the commands comprising a mode register set command (MRS command) to configure the 3DS memory device to operate in a processor in memory (PIM) mode to compute data by interpreting traditional commands comprising one or more DRAM access commands comprising a “read” command, an “activate” command, a “precharge” command, or a “refresh” command as respective logic commands comprising one or more of an “add” command, a “multiply” command, a “divide” command, a “compare” command, a “shift” command, an “and” command, an “or” command, or an “xor” command, and a data bus configured to transmit data between the host and the base die, the method comprising: configuring the switches to direct data flow according to configuration instructions; controlling operations of the ALUs to compute data according to the logic commands; and storing the computed data in the memory dies, wherein the base die is configured to receive, from the host, the traditional commands to perform memory access operations, or to translate the traditional commands into the logic commands to perform arithmetic operations on the data via the ALUs.
Anticipation
10. (Original) The method of claim 9, further comprising receiving, at the first memory portion from the host, the first command to perform a memory access operation, or to translate the first command into the logic command to perform an arithmetic operation on the data.
Claim 11.
Anticipation
11. (Original) The method of claim 9, further comprising: configuring a switch to direct data flow according to a configuration instruction; 
controlling an operation of an arithmetic logic unit (ALU) to compute data according to the logic command; and 
storing the data in the memory device.
Claim 11.
Anticipation
12. (Original) The method of claim 11, further comprising: 
receiving a request packet comprising the configuration instruction or the logic command embedded therein through a request link of the interface from the host; and 
decoding the request packet to identify the configuration instruction or the logic command.
12. The method of claim 11, wherein the configuration instructions and the logic commands are embedded in a request packet, and the method further comprises: receiving the request packet through a request link of the interface from a host; and decoding the request packet to identify the configuration instructions and the logic commands.
Anticipation
13. (Original) The method of claim 12, further comprising transmitting a response packet through a response link of the interface to the host.
13. The method of claim 12, wherein the method further comprises: transmitting a response packet through a response link of the interface to the host.
Anticipation
14. (Original) The method of claim 12, wherein the request packet comprises a reserved bit for the configuration instruction or the logic command.
14. The method of claim 12, wherein the request packet comprises reserved bits for the configuration instructions and/or the logic commands.
Anticipation
15. (Original) The method of claim 9, wherein the memory device comprises 3D-stacked (3DS) memory comprising a hybrid memory cube (HMC) or a high bandwidth memory (HBM).
Claim 11.
Anticipation
16. (Original) The method of claim 9, further comprising: 
configuring a normal mode; 
receiving a second memory command from the host; and 
performing a memory function according to the second memory command.
16. The method of claim 11, further comprising: configuring a normal mode; receiving a second memory command from the host through the control bus; and performing a memory function according to the second memory command.
Anticipation
17. (Original) An interface of a memory device comprising a processor in memory for receiving a second command from a host to configure the memory device to operate in a processor in memory (PIM) mode,
wherein the memory device operating in the PIM mode and receiving a first command comprising at least one of a “read” command, an “activate” command, a “precharge” command, or a “refresh” command is for computing data by performing a memory access operation as a logic command comprising at least one of an “add” command, a “multiply” command, a “divide” command, a “compare” command, a “shift” command, an “and” command, an “or” command, or an “xor” command.
19. An interface of a memory device comprising a processor in memory, the interface comprising: a control bus configured to transfer commands from an external host to the memory device, the commands comprising a mode register set command (MRS command) to configure the memory device to operate in a processor in memory (PIM) mode to compute data by interpreting traditional commands comprising one or more DRAM access commands comprising a “read” command, an “activate” command, a “precharge” command, or a “refresh” command as logic commands comprising one or more of an “add” command, a “multiply” command, a “divide” command, a “compare” command, a “shift” command, an “and” command, an “or” command, or an “xor” command; and a data bus configured to transfer data between the memory device and the host, wherein the interface is configured to transfer the commands to set the memory device to operate in a PIM mode to compute the data, and to set the memory device to operate in a normal mode to perform memory functions, and wherein the memory device is configured to: translate the traditional memory commands received from the host into the logic commands to compute the data according to the logic commands when in the PIM mode; and to perform the memory functions according to the traditional memory commands when in the normal mode.
Anticipation
18. (Original) The interface of claim 17, wherein the interface is also for receiving the second command to set the memory device to operate in a PIM mode to compute the data, and to set the memory device to operate in a normal mode to perform a memory function.
Claim 19.
Anticipation
19. (Original) The interface of claim 18, wherein the memory device is for translating the first command received from the host into the logic command to compute the data according to the logic command in the PIM mode, and for performing the memory function according to the first command in the normal mode.
Claim 19.
Anticipation
20. (Original) The interface of claim 17, wherein the memory device comprises a program memory controlled by the host to configure a switch of the memory device, or to control an operation of an arithmetic logic unit (ALU) of the memory device.
Claim 19.




Allowable Subject Matter
Claims 1-8 would be allowed provided that the outstanding double patenting rejection is overcome.
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and provided that the outstanding double patenting rejection is overcome.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Independent claim 1 requires among other things “a first memory portion for translating a first command into a logic command to perform an arithmetic operation”.
Dependent claim 10 requires among other things “further comprising receiving, at the first memory portion from the host, the first command to perform a memory access operation, or to translate the first command into the logic command to perform an arithmetic operation on the data”.
Dependent claim 19 requires among other things “wherein the memory device is for translating the first command received from the host into the logic command to compute the data according to the logic command in the PIM mode, and for performing the memory function according to the first command in the normal mode”.
The above indicated allowable subject matter is based on board’s decision rendered on 03/15/2021 with respect to the parent application 15/143,248, now US Patent 11,079,936.
Resnick US 9,959,929 (“Resnick”) was the closest prior art with respect to the above indicated allowable subject matter in the parent application. 
In its decision, the board asserted that the Examiner erred “in finding Resnick teaches translating a traditional command to a logic command because Resnick teaches using the OP code to determine which logic command to perform. See id. at 4:26-5:24 (discussing exemplary OP codes and the corresponding logic operations that are performed). The OP code is not the result of a translation of the traditional command; instead, the OP code is appended to the traditional command. Resnick 4:1-5. Thus, Resnick does not teach translating the traditional command into a logic command as claimed.” Page 5 of the board’s decision rendered on 03/15/2021.
Therefore, the closest prior art does not teach the claim limitations described above for independent claim 1 and dependent claims 10 and 19. Claims 2-7 directly or indirectly depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick US 9,959,929 (“Resnick”) in view of Jayasena et al. US 2014/0181453 (“Jayasena”).
As per independent claim 9, Resnick teaches A method of operating a memory device comprising a first memory portion, and an interface (The invention generally relates to memory devices, col 1 lines 21-25), the method comprising:
receiving a first command comprising at least one of a “read” command (In response to a read command, the read data are applied to a Boolean Logic 60, and the Boolean Logic 60 then performs a Boolean logic operation on the read data and writes data resulting from the operation back to the location in a bank 58 where the data was read, col 3 lines 32-36 and FIG. 2), an “activate” command (A write operation is performed by Activating a bank specified in a command. Write data accompanying the command is then applied to a row buffer at the specified column address. The result is then written back to memory, col 4 lines 1-16 and FIG. 2), a “precharge” command (A write operation is performed by activating a bank specified in a command. Write data accompanying the command is then applied to a row buffer at the specified column address. The result is then written back to memory, though this could be under control of a Precharge bit in the Boolean Logic 60, col 4 lines 1-17 and FIG. 2), or a “refresh” command;
computing data by performing a memory access operation as a logic command (Although the system 50 shown in FIG. 2 uses Boolean Logic 60, other embodiments may use circuits or logic that perform other functions including logic functions such as AND, OR, etc. as well as arithmetic functions such as ADD and SUB, and similar operations that can update and change the contents of memory, col 3 lines 41-47 and FIG. 2) comprising at least one of an “add” command (ADD operation, col 3 line 45), a “multiply” command, a “divide” command, a “compare” command, a “shift” command, an “and” command (AND operation, col 3 line 44 as well as Table 2, col 5), an “or” command (OR operation, col 3 line 44 as well as Table 2, col 5), or an “xor” command (Table 2, col 5).
Resnick discloses all of the claimed limitations from above, but does not explicitly teach “receiving a second command from a host to configure the memory device to operate in a processor in memory (PIM) mode”.
However, in an analogous art in the same field of endeavor, Jayasena teaches receiving a second command from a host to configure the memory device to operate in a processor in memory (PIM) mode (During a slave operating mode (mapped to the claimed PIM mode), processing resources 106 is operated under the control of an external host, para 0035 and FIG. 1. A command decode module 108 receives, decodes, and passes command to the processing resources 106 for processing, para 0036 and FIG. 1. Slave operating mode can be configured dynamically during runtime by writing to configuration registers by the external host, para 0031).
Given the teaching of Jayasena, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Resnick with “receiving a second command from a host to configure the memory device to operate in a processor in memory (PIM) mode”. The motivation would be that the embodiments of the invention result in reduced expenses, e.g., reduced or more efficient processing, reduced time to completion, reduced power, and the like, para 0059 of Jayasena.
As per dependent claim 15, Resnick in combination with Jayasena discloses the method of claim 9. Resnick may not explicitly teach, but Jayasena teaches wherein the memory device comprises 3D-stacked (3DS) memory comprising a hybrid memory cube (HMC) or a high bandwidth memory (HBM) (The memory dies 102-1 . . . 102-N and the logic die 104 are small blocks of semiconducting material, on which a given functional circuit is fabricated. 3D die-stacking enables multiple memory dies 102-1 . . . 102 N and logic die 104 to be stacked vertically in a single package on top of each other and connected via through-silicon vias (TSVs), para 0024 and FIG. 1).
The same motivation that was utilized for combining Resnick and Jayasena as set forth in claim 9 is equally applicable to claim 15.
As per dependent claim 16, Resnick in combination with Jayasena discloses the method of claim 9. Resnick may not explicitly teach, but Jayasena teaches further comprising: configuring a normal mode; receiving a second memory command from the host; and  performing a memory function according to the second memory command (When command decode module 108 determines that a received command is of a first command type, command decode module 108 is further configured to bypass processing resources 106 and the commands are processed by the one or more memory dies 102-1 . . . 102-N. For example, fine grain memory access commands such as logical byte, word, or block loads and stores can be identified as a first command type. Such commands will bypass the processor in the memory device system 100 and are handled by the memory stack, possibly under control of the memory controller 110, para 0037).
The same motivation that was utilized for combining Resnick and Jayasena as set forth in claim 9 is equally applicable to claim 16.
As per claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 9 and 16. 
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Jayasena and in further view of Okada et al. US 2005/0134308 (“Okada”).
As per dependent claim 11, Resnick in combination with Jayasena discloses the method of claim 9. Resnick teaches storing the data in the memory device (In response to a read command, the read data are applied to a Boolean Logic 60, and the Boolean Logic 60 then performs a Boolean logic operation on the read data and writes data resulting from the operation back to the location in a bank 58 where the data was read, col 3 lines 32-36 and FIG. 2).
Resnick and Jayasena may not explicitly disclose, but in an analogous art in the same field of endeavor, Okada teaches further comprising: configuring a switch to direct data flow according to a configuration instruction; controlling an operation of an arithmetic logic unit (ALU) to compute data according to the logic command (FIG. 1 illustrates a plurality of switches (switches 1 through n) that direct data flow between a plurality of ALUs configured to compute data).
Given the teaching of Okada, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Resnick and Jayasena with “further comprising: configuring a switch to direct data flow according to a configuration instruction; controlling an operation of an arithmetic logic unit (ALU) to compute data according to the logic command”. The motivation would be that using a reconfigurable circuit comprising ALUs,  it is possible to reduce the number of wires in terms of hardware and reduce such components as switches which achieves power savings, paras 0007-0008 of Okada.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claim 11.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Jayasena and in further view of Okada and in further view of NPL “Hybrid Memory Cube Specification 2.0”, 2014 (“HMC Spec”).
As per dependent claim 12, Resnick in combination with Jayasena and Okada discloses the method of claim 11. Resnick, Jayasena, and Okada may not explicitly disclose, but in an analogous art in the same field of endeavor HMC Spec teaches further comprising: receiving a request packet comprising the configuration instruction or the logic command embedded therein through a request link of the interface from the host; and decoding the request packet to identify the configuration instruction or the logic command (FIG. 2 on page 10 is a block diagram of HMC (Hybrid Memory Cube) showing that the logic base communicates with requestors using serialized full duplex links (link 0, link 1 etc.). FIG. 3 on page 14 is a more detailed illustration of downstream and upstream links between a requester and a responder (the logic base). Request packets are known to carry request commands from the requestor host to the responder and response packets carry response commands from the responder to the requestor, see pages 41-42. The logic base has memory control functions and interprets the request packets, page 10).
Given the teaching of HMC Spec, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Resnick, Jayasena, and Okada with “further comprising: receiving a request packet comprising the configuration instruction or the logic command embedded therein through a request link of the interface from the host; and decoding the request packet to identify the configuration instruction or the logic command”. The motivation would be that HMC (Hybrid Memory Cube) consists of a single package, page 9 of HMC Spec, and thus is more cost efficient.
As per dependent claim 13, Resnick in combination with Jayasena, Okada, and HMC Spec discloses the method of claim 12. Resnick, Jayasena, and Okada may not explicitly disclose, but HMC Spec teaches further comprising transmitting a response packet through a response link of the interface to the host (FIG. 2 on page 10 is a block diagram of HMC (Hybrid Memory Cube) showing that the logic base communicates with requestors using serialized full duplex links (link 0, link 1 etc.). FIG. 3 on page 14 is a more detailed illustration of downstream and upstream links between a requester and a responder (the logic base). Request packets are known to carry request commands from the requestor host to the responder and response packets carry response commands from the responder to the requestor, see pages 41-42).
The same motivation that was utilized for combining Resnick and HMC Spec as set forth in claim 12 is equally applicable to claim 13.
 As per dependent claim 14, Resnick in combination with Jayasena, Okada, and HMC Spec discloses the method of claim 12. Resnick, Jayasena, and Okada may not explicitly disclose, but HMC Spec teaches wherein the request packet comprises a reserved bit for the configuration instruction or the logic command (FIG. 14 on page 41 shows the request packet header layout. Bits 0 to 6 are designated for a command (CMD[6:0]) to be transmitted to the responder. See Table 26 on pages 50-52 for the various 6-bit commands. As shown in FIG. 14, bits 58 to 60 are reserved (RES[2:0])).
The same motivation that was utilized for combining Resnick and HMC Spec as set forth in claim 12 is equally applicable to claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132